 Case 19-10096-mdc        Doc 66   Filed 01/22/20 Entered 01/22/20 14:03:33             Desc Main
                                   Document     Page 1 of 3




                      THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
  IN RE:                                     :       Chapter 13
                                             :
  Chitra Sethuraman                          :
                                             :       Case No. 19-10096 (MDC)
                                             :
                               Debtor.       :       Hearing Date: 02/18/2020 at 10:30 a.m.
                                             :       Objections Due: 02/12/2020


             MOTION OF POLICE AND FIRE FEDERAL CREDIT UNION
       FOR RELIEF FROM THE AUTOMATIC STAY TO EXERCISE RIGHTS WITH
           RESPECT TO 7448 RHOADS STREET, PHILADELPHIA, PA 19151

           Police and Fire Federal Credit Union (“PFFCU”), by and through its undersigned

  counsel, Dilworth Paxson LLP, hereby moves for relief from the automatic stay pursuant to 11

  U.S.C. § 362(d) to exercise its rights with respect to its claims that are secured by Chitra

  Sethuraman (the “Debtor”) real property located at 7448 Rhoads Street, Philadelphia, Pa 19151

  (the “Real Property”) due to the Debtor’s failure to make post-petition payments and lack of

  adequate protection.

  I.       BACKGROUND

           1.    On October 26, 2015, the Debtor executed a mortgage and note, payable to

PFFCU, pursuant to which PFFCU provided a home equity loan to the Debtor secured by the Real

Property, in the original amount of $20,000.00 (the “Home Equity Loan”). A true and correct copy

of the Home Equity Loan is attached as Exhibit A.

           2.    On January 7, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

under Chapter 13 of the Bankruptcy Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”).

           3.    As of the Petition Date, Debtor was indebted to PFFCU in the amount of

$8,034.80 pursuant to the Home Equity Loan that is secured by the Real Property.




  121309516_1
 Case 19-10096-mdc         Doc 66    Filed 01/22/20 Entered 01/22/20 14:03:33                Desc Main
                                     Document     Page 2 of 3



          4.     The Debtor’s proposed Chapter 13 Plan provides that the Debtor will pay her

post-petition Home Equity Loan payments directly to PFFCU outside of her plan.

          5.     The Debtor is currently two months in arrears on her payments on the Home

Equity Loan. Each monthly payment is $386.57. She has not paid PFFCU for the post-petition

months of August 2019 and January 2020, for a total of $773.14. The last payment PFFCU

received was on January 6, 2020.

  II.  CAUSE FOR RELIEF FROM THE AUTOMATIC STAY EXISTS WITH
  RESPECT TO THE REAL PROPERTY

         6.      As of the date of this Motion, the Debtor is two months in arrears post-petition to

 PFFCU with respect to her post-petition Home Equity Loan obligations.

         7.      Given that the Debtor has not made these payments to PFFCU post-petition,

 PFFCU’s interest in the Real Property continues to be impaired and is not adequately protected as

 required by 11 U.S.C. § 361.

         8.      Accordingly, cause exists pursuant to 11 U.S.C. § 362(d)(1) to lift the automatic

 stay to allow PFFCU to exercise its rights with respect to the Real Property that secures the

 Debtor’s obligations to PFFCU.

  III.    CONCLUSION

          WHEREFORE, PFFCU respectfully requests that this Court enter an Order granting

  relief from the automatic stay pursuant to § 362(d) so that PFFCU may exercise its rights with

  respect to the Real Property, and granting such other and further relief as appropriate.

                                                DILWORTH PAXSON LLP


                                                /s/ Anne M. Aaronson
                                                Anne M. Aaronson
                                                Yonit A. Caplow
                                                1500 Market St., Suite 3500E
                                                Philadelphia, PA 19102

                                                   2
  121309516_1
Case 19-10096-mdc         Doc 66   Filed 01/22/20 Entered 01/22/20 14:03:33       Desc Main
                                   Document     Page 3 of 3



                                           (215) 575-7000

Dated: January 22, 2020                    Attorneys for Police and Fire Federal Credit Union




                                              3
121309516_1
